Exhibit 10.35

 

Consulting Agreement

 

This Agreement, dated August 24, 2004 is entered into by and between Ronald W.
White (the “Consultant”), an individual domiciliary residing at 844 West 830
North, Orem, UT 84057 and AirNet Communications Corporation, a Delaware
corporation (the “Company”), with offices located at 3950 Dow Road, Melbourne,
Florida 32934.

 

R E C I T A L S

 

WHEREAS the Consultant has wireless industry and investment experience; and

 

WHEREAS, the Consultant desires to provide sales leads, make introductions and
assist the Company in evaluating strategic financial alternatives (the
“Services”), and the Company desires to retain the Consultant for such purposes;

 

A G R E E M E N T

 

NOW THEREFORE, in consideration of the covenants and agreements herein, the
parties agree as follows:

 

1. Retention. The Company hereby retains the Consultant, and the Consultant
agrees to be retained by the Company, to perform the services as a consultant to
the Company on the terms and conditions set forth herein. The parties agree that
the Consultant shall be retained by the Company as an independent contractor on
a consulting basis and not as an employee of the Company.

 

2. Term. The term of this Agreement shall commence as of August 18, 2004 and
shall end on August 17, 2005. The Agreement shall automatically be renewed for
successive one-month periods thereafter, unless terminated earlier pursuant to
Section 6 hereof.

 

3. Duties of Consultant. The Consultant agrees to provide the Company with
consulting services as is reasonably requested by the Company, within the scope
of the Services described below. Consultant’s duties shall include, without
limitation, upon the request of the Chief Executive Officer of the Company or
his designee, provision of the Services set forth below and such other efforts
as are requested and are consistent with the Company’s objective of achieving
profitability and increasing stockholder value. It is understood and
acknowledged by the parties that the value of the Consultant’s advice and
services is not readily quantifiable, and that Consultant shall be obligated to
use its best reasonable efforts to furnish the services as requested by the
Company, but not be obligated to spend any specific amount of time, either at
the Company’s location or elsewhere designated on behalf of the Company, in so
doing.

 

  a. Assist the Company in formulating a strategic large operator business
development strategy;

 

  b. Provide business contacts and assist the Company in making introductions in
order to execute large operator business development;

 

  c. Advise the Company on matters pertaining to corporate financing; and

 

  d. Provide such other advice and services on matters related to the foregoing.

 

4. Compensation. Company shall compensate Consultant as follows:

 

  a. The Consultant shall be paid at a monthly billing rate of $3,000 for
Services rendered hereunder, payable within 15 days of invoice submittal. The
Company shall reimburse Consultant for incidental out-of-pocket-expenses such as
parking fees and telephone expenses based on submission of receipts. Additional
expenses, such as travel related expenses, are subject to reimbursement by the
Company and shall require the advance approval of the Company.

 

1



--------------------------------------------------------------------------------

  b. All taxes, duties, and other governmental fees or charges arising from
Consultant’s receipt of remuneration hereunder shall be borne solely by
Consultant. Consultant acknowledges and agrees no other compensation is due
except as expressly provided above or otherwise agreed to in writing in advance
by the Company.

 

5. Confidentiality; Securities Laws. Consultant acknowledges that it has been
and may continue to be given access to confidential and proprietary information
of the Company in connection with its engagement hereunder and shall keep such
information confidential in accordance with the terms and conditions of the
pre-existing Confidential Disclosure Agreement between Consultant and Company.
Consultant may disclose certain confidential information to third parties in the
course of performing hereunder provided i) such third parties are approved by
Company, and ii) a confidentiality agreement between the third party and
Consultant and Company exists on satisfactory terms to the Company.

 

6. Termination. This Agreement may be terminated by either party hereto (a)
immediately at any time due to a material breach of this Agreement by the
non-terminating party and (b) upon at least 30 days prior written notice to the
other party. At such date of termination, any compensation amounts due and owing
to the Consultant as set forth in Section 3 above shall be paid and
notwithstanding the termination of this Agreement.

 

7. Compliance with Law. In Consultant’s performance and completion of its duties
and obligations under this Agreement, Consultant and its employees, agents and
contractors shall at all times fully comply with all applicable federal, state
and local laws, statutes, ordinances, rules, regulations and orders.

 

8. Notices. All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing and shall be (as elected by
the person giving such notice) hand delivered by messenger or courier service
(including overnight courier such as Fed Ex), telecommunicated, or mailed
(airmail if international) by registered or certified mail (postage prepaid),
return receipt requested, addressed to the parties as specified in the preamble
to this Agreement or to such other address as any party may designate by notice
complying with the terms of this Section. Each such notice shall be deemed
delivered: (a) on the date delivered if by personal delivery; (b) on the date of
confirmed transmission if by fax communication; and (c) on the date upon which
the return receipt is signed or delivery is refused or the notice if designated
by the postal authorities as not deliverable, as the case may be, if mailed.

 

9. Applicable Law. This Agreement has been made in the State of Florida and
shall be construed and governed in accordance with the laws thereof without
regard to conflicts of laws.

 

10. Compliance. All rights available to either party under this Agreement or any
other document delivered hereunder or in connection herewith, or allowed it by
law or equity, are and shall be cumulative and may be exercised separately or
concurrently and from time to time without waiver of any other remedies. No
party hereto shall be deemed to have waived any right, power or privilege under
this Agreement unless such waiver shall have been expressed in a written
instrument signed by the waiving party. The failure of any party hereto to
enforce any provision of this Agreement shall in no way be construed as a waiver
of such provision or a right of such party to thereafter enforce such provision
or any other provision of this Agreement.

 

11. Captions. Paragraph titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision hereof.

 

2



--------------------------------------------------------------------------------

12. Miscellaneous.

 

  a. Further Actions. At any time and from time to time, each party agrees, at
its expense, to take such actions and to execute and deliver such documents as
may be reasonably necessary to effectuate the purposes of this Agreement.

 

  b. Binding Effect. This Agreement and the terms, covenants, provisions and
conditions hereof shall be binding upon, and shall inure to the benefit of, the
respective heirs, successors and assigns of the parties hereto; provided,
however, that Consultant shall not subcontract or assign this Agreement, or
otherwise dispose of all or any portion of its right, title or interest herein,
to any person or entity without the express prior written consent of Company.

 

  c. Damages. In the event of a breach by one party of any covenant,
representation, warranty or other term of this Agreement, the other party shall
be relieved of any obligations it may have hereunder, and in addition to the
rights and remedies granted hereunder, shall be entitled to all other recourse
provided by applicable law.

 

  d. Severability. If any provisions of this Agreement is invalid, illegal or
enforceable, the balance of this Agreement shall remain in effect, and any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to any other persons and circumstances. To the extent this
Agreement or any portion hereof is determined by any court, governmental agency
or self-regulating body to be violative of any rules, regulations or guidelines
issued or promulgated by such entities, this Agreement shall be modified,
without any action by the parties hereto, to conform to such rules, regulations
or guidelines.

 

  e. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed original, but all of which together shall
constitute one and the same instrument.

 

  f. Amendment. This Agreement may not be amended or modified in any manner
except by a written agreement executed by each of the parties hereto.

 

13. Entire Agreement. This Agreement contains the entire agreement between the
parties, may not be altered or modified, except in writing and signed by the
party to be charged thereby and supercedes any and all previous agreements
between the parties.

 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the day and year first above written.

 

AirNet Communications Corporation   Ronald W. White

By:

 

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    Glenn Ehley       Ronald W. White     Chief Executive Officer        

 

3